DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claimed Invention 
The amendment received January 13, 2022 has been entered and carefully considered; claims 1-20 are presented for examination & pending in the application. 

The examiner notes that the interview conducted on January 26, 2022; during the interviews discussions, the examiner & the applicant found the interview very helpful to better understand the Broadest Interpretations of the claimed invention and the differences between the teachings of the prior art of record and the present invention.  
The examiner further notes that the office actions included in the parent patent/application (US 10,780,342 B2-16/240,094) are directed to the same or closely related teachings of the clearly related subject matter as the present claims; applicant should carefully consider the examiner’s art rejection as additional well-known in the art teachings of the claimed invention.

After careful consideration & search of the claimed invention and a plurality of related applications/patents in the same field of the claimed invention (i.e., gaming application with accessory/peripheral input/output devices), the examiner notes that similar or functional equivalent types of data/conditions such as the claimed “status 

Response to Arguments
Applicant's arguments filed January 13, 2022, have been fully considered but they are not persuasive. The examiner basically & firmly disagrees with the applicant’s arguments (i.e., pages 9-18 of the amendment) that are based on the applicant’s narrower interpretations of the recited claimed invention; furthermore, the newly . 
The examiner also notes that abundant support for the Official Notice discussions can easily be found by searching the Internet using well-known terms like “Wii, PlayStation, Nintendo, Xbox etc.”; therefore, the examiner reserves the right to further rely on such Internet search results to support the examiner’s position on well-known prior art before the effective filing date of the present invention.  The examiner strongly ask for the applicant’s help on carefully search and consider the search results of the above well-known terms, before responding to this office action.  
The examiner also directs the attention to the detailed discussions during the interview conducted 1-26-2022, and incorporate the discussed matters to move forward with the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In Claim 1;
		In line 9, the intended meaning of “a presentation that occurs” in the context of the “presentation features” & “each of the peripheral device of the plurality of devices” are unclear and not clear from the recited claimed invention (i.e., who, what or when does the controlling of a presentation occurs?  How many presentation occurs on each device?  What supports the occurring of the presentation?).
		In line 11, it is unclear as to how the “user input to the processing system” (e.g., any input by a user like hitting a space bar or a key) support the “associating” function/operation.
		In line 13 & 16, the phrase “selected presentation features to obtain user-selected associations” lacks proper and clear antecedent basis; therefore, the support for the “selected presentation”, “associating” and ‘user-selected associations” are unclear and indefinite from the context of the recited claimed invention.
		In line 18, the phrase “information regarding” is too broad to properly interpret the claimed invention (i.e., there are too many possible interpretations for the above phrase & it is unclear as to who or what provides and supports the “saving” function).
		In line 19, the phrase “status information” and “update” lack proper and clear antecedent basis.
In Claims 11 & 17, due to the similarity between the independent claims 

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (US 2009/0258700 A1).
Before discussing the teachings of the recited claimed invention, the examiner notes that, due to the broadness of the recited claimed invention, the examiner can have more than one interpretations for the recited claimed invention (i.e., the interpretations and utilizations, in the context of the claimed invention, of the recited claimed “status information” & “presentation features”).  Consequently, the examiner applies more than one interpretations for this rejection.
The teachings of the Bright et al. reference will be referred to as Bright reference; the examiner relies on the entire teachings of the Bright reference for this rejection.  The applicant should carefully read the entire teachings of the Bright reference to better understand the following description of the rejection.  This is very important because, the Bright reference figures 1-17 is accompanied by the corresponding descriptions further details extremely abundant operational teachings of the gaming device operations of figures 1-17 which show status/presentation windows with so many operational possibilities; however, the examiner can only provide limited number of teaching details for this rejection to best covers the exemplary teachings of the recited claimed invention.  The examiner relies on the entire teachings of the operational teachings (i.e., there can be so many possibilities of operational teachings) of the recited claimed invention.
The examiner also notes that he Bright reference teachings are closely related to the well-known Nintendo console system (i.e., Wii); therefore, the examiner takes official notice on the well-known teachings of the Wii as being very well-known teachings that applies to the claimed invention.
The Bright reference teaches the recited claimed invention as follows:
Claims 1-20				Bright et al. 
1. (Currently amended) A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
Teachings of figures 1-2 with accompanying description
STATUS INFORMATION
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
PRESENTATION FEATURE
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 
identifying a plurality of peripheral devices associated with a computing device; 
Teachings of par. 33, “communicate with a variety of video game controller 113…115…117…119…different video game controllers may transmit signals to the video game console”
identifying status information for each peripheral device of the plurality of peripheral devices; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
identifying presentation features of each peripheral device of the plurality of peripheral devices, wherein the presentation features are adapted for a presentation that occurs on each peripheral device of the plurality of peripheral devices;
Teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
associating, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information for each peripheral device of the plurality of peripheral devices with a respective selected presentation feature to obtain user-selected associations, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information via the respective selected presentation feature; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 
wherein the user input identifies user- selected associations between the status information and the presentation features;
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
saving information regarding the associating to a user profile; 
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes 
receiving an update of the status information for a peripheral device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing the update to the respective selected presentation feature associated with the status information for the peripheral device of the plurality of peripheral devices. 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

2. (Currently amended) The device of claim 1, wherein the status information comprises a status of one peripheral device of the plurality of peripheral devices and wherein the associating comprises associating the status information of the one peripheral device of  with an available presentation feature of the one peripheral device.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one 

3. (Currently amended) The device of claim 1, further comprising: receiving status information for a peripheral device of the plurality of peripheral devices; determining the respective selected presentation feature of the peripheral device of the plurality of peripheral devices is unavailable; identifying an available presentation feature; and associating the status information with the available presentation feature.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

4. (Currently amended) The device of claim 1, wherein the status information is obtained from and comprises a status of each peripheral device of the plurality of peripheral devices, and  wherein the respective selected presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 

5. (Currently amended) The device of claim 1, wherein at least one peripheral device of the plurality of peripheral devices has a status information indicator for providing information indicative of a condition associated with the at least one peripheral device of the plurality of peripheral devices.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

6. (Original) The device of claim 5, wherein the status information indicator includes a battery level indicator, a low-level battery indicator, a connection status indicator, an ink level indication, a paper-jam indication, a vibration indicator, a camera operation 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

7. (Original) The device of claim 5, wherein the condition is associated with a threshold, and wherein the update of the status information indicates that the threshold has been reached.  
Teachings of: figure 7 with accompanying description where the game controllers with sensors are configured/set/modified to have lower & upper limit/threshold or reach the predefined area; see also figure 10 where the limit/thresholds are indicated/set/configured; par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each 

8. (Currently amended) The device of claim 1, wherein the associating comprises associating the status information for a first selected peripheral device of the plurality of peripheral devices with a primary presentation feature of the first selected peripheral device and with an alternate presentation feature of a different second selected peripheral device.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

9. (Currently amended) The device of claim 8, wherein the providing the update to the respective selected presentation feature further comprises: determining whether the primary presentation feature is available to present the updated status information; and responsive to the primary presentation feature not being available, providing the update to the alternate presentation feature.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings 

10. (Original) The device of claim 1, wherein the computing device executes an accessory management software (AMS) application.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101)

11. (Currently amended) A method comprising:  identifying, by a processing system including a processor, a plurality of peripheral devices associated with a computing device; 
Teachings of par. 33, “communicate with a variety of video game controller 113…115…117…119…different video game controllers may transmit signals to the video game console”
identifying, by the processing system, status information for each peripheral device of the plurality of peripheral devices; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”

identifying, by the processing system, presentation features of each peripheral device of the plurality of peripheral devices, wherein the presentation features are adapted for presentation that occurs on each peripheral device of the plurality of peripheral devices; 
Teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
associating, by the processing system, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information for each peripheral device of the plurality of peripheral devices with an available one of the presentation features to obtain associations, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information via the available one of the presentation features according to the associations, wherein the user input identifies user-selected associations between the status information and the presentation feature; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different 

receiving, by the processing system, an update of the status information for a peripheral device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing, by the processing system, the update to the available one of the presentation feature associated with the status information for the peripheral device of the plurality of peripheral devices.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

12. (Original) The method of claim 11, further comprising saving, by the processing system, information regarding the associating to a user profile.  
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”

13. (Currently amended) The method of claim 11, wherein the associating comprises associating the status information for each peripheral device of the plurality of peripheral 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one video game controller may be adjusted while other game controller are being played”; figures 5-12 with accompanying descriptions teachings” and The examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

14. (Original) The method of claim 11, wherein the presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output 

15. (Currently amended) The method of claim 11, wherein at least one peripheral device of the plurality of peripheral devices has a status information indicator for providing information indicative of a condition associated with the at least one peripheral device of the plurality of peripheral devices. and wherein the status information indicator includes a battery level indicator, a low-level battery indicator, a connection status indicator, an ink level indication, a paper-jam indication. a vibration indicator, a camera operation indicator, an in-coming message indication, a button press indication, a trigger-pull indication, a voice-command receipt indication, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner 

16. (Currently amended) A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 
Teachings of figures 1-2 with accompanying description
identifying a plurality of peripheral devices associated with a computing device, 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
each of the plurality of peripheral devices having a status information indicator for providing status information indicative of a condition associated with that peripheral device; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
identifying presentation features of each device of the plurality of devices, wherein the presentation features are adapted for a presentation that occurs on each peripheral device of the plurality of peripheral devices; 
Teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
associating, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information indicator for each peripheral device of the plurality of peripheral devices with an available one of the presentation features to obtain an association, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information for that peripheral device via the available one of the presentation features according to the association; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing 
receiving an update of the status information for a device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

providing the update to the available one of the presentation feature associated with the status information for the peripheral device of the plurality of peripheral devices.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

17. (Original) The machine-readable medium of claim 16, wherein the operations further comprise saving information regarding the associating to a user profile.  
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”

18. (Original) The machine-readable medium of claim 16, wherein the presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different 

19. (Original) The machine-readable medium of claim 16, wherein the status information is related to a game program executing on a computing device, and wherein the status information is provided to a presentation feature of a user device other than the computing device.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101)

20. (Original) The machine-readable medium of claim 19, wherein the computing device executes an accessory management software (AMS) application.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101)

As can be seen from the above detailed teachings of the recited claimed invention, when the examiner applies one of the Broadest Reasonable Interpretations to the recited claimed invention, the recited claimed does not specifically defines or utilize the intended meaning(s) for the claimed “status information” and “the presentation features”, as broadly claimed; also, the Bright reference does not appear to or expressly teach or give the same or identical intended meanings on the claimed “status information” and “the presentation features”, as broadly claimed.  However, the above not expressly disclosed or .

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (US 2009/0258700 A1) in view of Official Notice (CARGILL (US 2011/0086712 A1)-paragraph [0013], Backer et al. (US 2008/0318687 A1)-paragraph [0063] & Wyatt (US 2009/0227368 A1)-paragraph [0028])
Before discussing the teachings of the recited claimed invention, the examiner notes that, due to the broadness of the recited claimed invention, the examiner can have more than one interpretations for the recited claimed invention (i.e., the interpretations and utilizations, in the context of the claimed invention, of the recited claimed “status information” & “presentation features”).  
The teachings of the Bright et al. reference will be referred to as Bright reference; the examiner relies on the entire teachings of the Bright reference for this rejection.  The applicant should carefully read the entire teachings of the Bright reference to better understand the following description of the rejection.  This is very important because, the Bright reference figures 1-17 is accompanied by the corresponding descriptions further details extremely abundant operational teachings of the gaming device operations of figures 1-17 which show status/presentation windows with so many operational possibilities; however, the examiner can only provide limited number of teaching details for this rejection to best covers the exemplary teachings of the recited claimed invention.  The examiner relies on the entire teachings of the operational teachings (i.e., there can be so many possibilities of operational teachings) of the recited claimed invention.
The examiner also notes that he Bright reference teachings are closely related to the well-known Nintendo console system (i.e., Wii); therefore, the examiner takes official notice on the well-known teachings of the Wii as being very well-known teachings that applies to the claimed invention.
The Bright reference teaches the recited claimed invention as follows:
Claims 1-20				Bright et al. 
1. (Currently amended) A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
Teachings of figures 1-2 with accompanying description
STATUS INFORMATION
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
PRESENTATION FEATURE
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.


Teachings of par. 33, “communicate with a variety of video game controller 113…115…117…119…different video game controllers may transmit signals to the video game console”
identifying status information for each peripheral device of the plurality of peripheral devices; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
identifying presentation features of each peripheral device of the plurality of peripheral devices, wherein the presentation features are adapted for a presentation that occurs on each peripheral device of the plurality of peripheral devices;
Teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
associating, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information for each peripheral device of the plurality of peripheral devices with a respective selected presentation feature to obtain user-selected associations, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information via the respective selected presentation feature according to the associatons, 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings 
wherein the user input identifies the user-selected associations between the status information and the presentation features; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
saving information regarding the associating to a user profile; 
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”
receiving an update of the status information for a peripheral device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing the update to the respective selected presentation feature associated with the status information for the peripheral device of the plurality of peripheral devices. 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional 

2. (Currently amended) The device of claim 1, wherein the status information comprises a status of one peripheral device of the plurality of peripheral devices, and wherein the associating comprises associating the status information of the one peripheral device with an available presentation feature of the one peripheral device.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one video game controller may be adjusted while other game controller are being played”; figures 5-12 with accompanying descriptions teachings” and The examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

3. (Currently amended) The device of claim 1, further comprising: receiving status information for a peripheral device of the plurality of peripheral devices; determining the respective selected presentation feature of the peripheral device of the plurality of peripheral devices is unavailable; identifying an available presentation feature; and associating the status information with the available presentation feature.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 

4. (Currently amended) The device of claim 1, wherein the status information is obtained from and comprises a status of each peripheral device of the plurality of peripheral devices, and wherein the respective selected presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

5. (Currently amended) The device of claim 1, wherein at least one peripheral device of the plurality of peripheral devices has a status information indicator for providing information indicative of a condition associated with the at least one peripheral device of the plurality of peripheral devices.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

6. (Original) The device of claim 5, wherein the status information indicator includes a battery level indicator, a low-level battery indicator, a connection status indicator, an ink level indication, a paper-jam indication, a vibration indicator, a camera operation indicator, an in- coming message indication, a button press indication, a trigger-pull indication, a voice-command receipt indication, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead 

7. (Original) The device of claim 5, wherein the condition is associated with a threshold, and wherein the update of the status information indicates that the threshold has been reached.  
Teachings of: figure 7 with accompanying description where the game controllers with sensors are configured/set/modified to have lower & upper limit/threshold or reach the predefined area; see also figure 10 where the limit/thresholds are indicated/set/configured; par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

8. (Currently amended) The device of claim 1, wherein the associating comprises associating the status information for a first selected peripheral device of the plurality of peripheral devices with a primary presentation feature of the first selected peripheral device and with an alternate presentation feature of a different second selected peripheral device.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video 

9. (Currently amended) The device of claim 8, wherein the providing the update to the respective selected presentation feature further comprises: determining whether the primary presentation feature is available to present the updated status information; and responsive to the primary presentation feature not being available, providing the update to the alternate presentation feature.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

10. (Original) The device of claim 1, wherein the computing device executes an accessory management software (AMS) application.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101)

11. (Currently amended) A method comprising:  identifying, by a processing system including a processor, a plurality of peripheral devices associated with a computing device; 
Teachings of par. 33, “communicate with a variety of video game controller 113…115…117…119…different video game controllers may transmit signals to the video game console”
identifying, by the processing system, status information for each peripheral device of the plurality of peripheral devices; 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”

identifying, by the processing system, presentation features of each peripheral device of the plurality of peripheral devices, wherein the presentation features are adapted for presentation on each peripheral device of the plurality of peripheral devices; 
Teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
associating, by the processing system, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”

the status information for each peripheral device of the plurality of peripheral devices with an available one of the presentation features to obtain associations, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information via the presentation features according to the associations, wherein the user input identifies user-selected associations between the status information and the presentation feature; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner 

receiving, by the processing system, an update of the status information for a peripheral device of the plurality of peripheral devices, thereby obtaining updated status information; and 
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing, by the processing system, the update to the available one of the presentation features associated with the status information for the peripheral device of the plurality of peripheral devices.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

12. (Original) The method of claim 11, further comprising saving, by the processing system, information regarding the associating to a user profile.  
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”

13. (Currently amended) The method of claim 11, wherein the associating comprises associating the status information for each peripheral device of the plurality of peripheral devices with the available presentation feature of a selected different peripheral device of the plurality of peripheral devices.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead 

14. (Original) The method of claim 11, wherein the presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; par. 51 “audio feature…video feature when the recording function is active…a visual representation of the audio feature…a note track…other symbols corresponding to each of the inputs in a particular input sequence…configuration settings or audio parameters associated with one video game controller may be adjusted while other game controller are being played”; figures 5-12 with accompanying descriptions teachings” and The examiner notes that the combinations above teachings and/or all icons shown 

15. (Currently amended) The method of claim 11, wherein at least one peripheral device of the plurality of peripheral devices has a status information indicator for providing information indicative of a condition associated with the at least one peripheral device of the plurality of peripheral devices. and wherein the status information indicator includes a battery level indicator, a low-level battery indicator, a connection status indicator, an ink level indication, a paper-jam indication. a vibration indicator, a camera operation indicator, an in-coming message indication, a button press indication, a trigger-pull indication, a voice-command receipt indication, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

16. (Currently amended) A machine readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 
Teachings of figures 1-2 with accompanying description
identifying a plurality of peripheral devices associated with a computing device, 
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
each of the plurality of peripheral devices having a status information indicator for providing status information indicative of a condition associated with that peripheral
Teachings of par. 34, “the screenshot shows status windows 129 for each connected video game controller, displaying various current settings for each video game controller…variety of icons …133, for performing selected recording and playback functions”
identifying presentation features of each device of the plurality of devices, wherein the presentation features are adapted for presentation on each peripheral device of the plurality of peripheral devices; 
Teachings of par. 42-43; “the screen may represent an instrument configuration and recording feature…different features…number of different features…with first instrument panel 303…second…305…third…307…fourth 309; the examiner notes that many different features (i.e., presentation features) are taught by the panels throughout the reference
associating, in accordance with user input to the processing system, 
Teachings of par. 35, “a sequence of inputs from each video game controller…associates with each input in the sequence to assign an audio output for each input, thereby generating an audio feature comprised of a sequence of audio outputs…”
the status information indicator for each peripheral device of the plurality of peripheral devices with an available one of the presentation features to obtain an association, each peripheral device of the plurality of peripheral devices thereby configured to provide the status information for that peripheral device via the available one of the presentation features according to the association; 
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
receiving an update of the status information for a device of the plurality of peripheral
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.
providing the update to the available one of the presentation features associated with the status information for the peripheral device of the plurality of peripheral devices.  
Teachings of par. 45 “timeline…to track the progress of recording of a song, and to indicate the instruments being played at particular times in the song…specific information on recorded button depressions and additional time stamps”; and the examiner notes that the combinations above teachings and/or all icons shown (i.e., every single detailed) in figures 1 & 3 or the entire specification descriptions.

17. (Original) The machine readable medium of claim 16, wherein the operations further comprise saving information regarding the associating to a user profile.  
Teachings of par. 34, “saves each input sequence into memory”, “processes a sequence of inputs from each video game controller”, “processes information associated with each input in the sequence to assign an audio out for each input…”

18. (Original) The machine readable medium of claim 16, wherein the presentation feature comprises a backlighting color, a sound, a vibration, a display presentation, an e-paper presentation, or any combination thereof.  
Teachings of: par. 34, “screenshot shows status windows for each connected video game controller, displaying various current settings for each video game controller…a timeline 131 and a variety of icons, …various similar editing…”; par. 35, “sequence of inputs from each video game controller”; par. 42, “instrument configuration and recording feature…number of different features included in a music/rhythm video game…associated with music recording and editing…includes a backdrop of an entertainment system“; par. 44-“simulated instruments…root note, and scale settings for each simulated guitar…simulated drums…”; par. 46-“playback and editing functions…features may include general playback functions…pause 323, stop 325, and recording 327, …functions may be user specific, while other functions are applied to the entire band or compilation”; par. 48-“output sounds associated…for each video game controller…a drum set, a lead guitar, a bass guitar … microphone…keyboard, turntables, and various midi capable instruments…adjust audio output parameters of each simulated instrument…configuration adjustments … different cord sets and octave levels of the chord sets, find tuning …pitch and adding various effects of the audio output”; par. 49-“Sequences of inputs…configuration settings associated with each video game controller…audio parameters…”; the teachings of figures 5-12 with accompanying descriptions; and the examiner 

19. (Original) The machine-readable medium of claim 16, wherein the status information is related to a game program executing on a computing device, and wherein the status information is provided to a presentation feature of a user device other than the computing device.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101)

20. (Original) The machine-readable medium of claim 19, wherein the computing device executes an accessory management software (AMS) application.  
Teachings of figure 1 with accompanying description where accessories such as (113-119) are controlled within the game console (101)

As can be seen from the above detailed teachings, the examiner notes that the Bright reference teaches the gaming system that, associates or configures substantially equivalent conditions/information, i.e., status, presentation features & updated status/features, related to gaming accessories with many different gaming related conditions/information to a profile or information/data, are substantially identical or functionally equivalent with the claimed invention.
The Bright reference, however, does not expressly or identically disclose the identical types of the claimed “status information”, “presentation features” & “update information (i.e., many different interpretations can be given to the “update information”, “status information” & “presentation features”); the examiner further notes that, as one having ordinary skill in the art, the above not expressly disclosed limitations are considered as application specific types of statuses/conditions/information (i.e., different types of games will utilize to display different conditions/statuses) for the specific types of games.  In addition, as 
For the above reasons, as for the claims 1-20, it would have been obvious to a person with ordinary skill in the art before the effective filing data of the claimed invention to come up with the claimed invention from the teachings of the Bright reference by adding or substituting the well-known application specific conditions, statuses & presentations of well-known game types in the art of gaming systems.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9.707,477. Although the claims at the claimed invention of the (477) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (477) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,975,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (043) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent. As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (043) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,207,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (179) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (179) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,780,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (342) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181